MONTIEL, Judge.
Clinton Jones appeals from the denial of his Rule 32, Ala.R.Cr.P., petition challenging his guilty plea to manslaughter. The trial court’s order refers to different offenses and addresses different issues than raised in the appellant’s Rule 32 petition. Therefore, we must remand this cause to the trial court with instructions that it address the issues raised in the appellant’s Rule 32 petition. A return to remand shall be filed with this court within 60 days.
REMANDED WITH INSTRUCTIONS. 
All the Judges concur.